Appeal from a decision of the Unemployment Insurance Appeal Board filed January 20, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner holding claimant ineligible for benefits because he was not available for employment. There is substantial evidence in this record to support the determination that claimant’s efforts to secure employment out of New York State did not satisfy the statutory requirement. Accordingly, the board properly found, as a question of fact, that claimant was not available for employment (Matter of Bennett [Cather-wood], 33 AD2d 946). Decision affirmed, without costs. Greenblott, J, P., Kane, Koreman, Larkin and Reynolds, JJ., concur.